DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-30-2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-17-2020, 07-22-2020, 08-20-2020, 10-01-2020, 10-09-2020, 01-06-2021, 02-16-2021, and 03-05-2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the base and at least two of the four sides of each projection have the same length” in claim 43 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this instant case, the claim is reject because it is not clear which side could be considered at the length for the base, thus it also not clear how to measure the length of the side. The examiner tried to come up for some solution, but unable to have one; therefore, the claim will not have the art rejection on the merit until some clarifications. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 22 and 26-41 is/are rejected under 35 U,S,G. 103 as being unpatentable over Winch et al. (4,300,267) in view of R. A. Rusca et al. (2,893,064) and Husky (4,031,003).
Regarding claims 22 and 27, Winch teaches a compressed growing medium or mulch liber opener comprising:
at least one set of adjacent rotating members, each rotating member having a surface including a plurality of projections, the projections configured to open and expand compressed or partially opened growing medium or mulch fiber comprising wood and/or bark fiber (Fig, 2, member 121, col. 4, lines 50-65)
the adjacent rotating members being positioned relative to each other to provide at least one pinch point between the adjacent rotating members, the adjacent rotating members capable of separating fibers (col. 3, lines 50-60 and col. 5, lines 1-9).
Winch does not teach each rotating member having a surface including at least one wire wound around at least a portion of the surface, the at least one wire including a plurality of projections each having a base portion and four sides, and at least some projections are pyramids having a triangular cross-section and a base which gradually narrows at a top of the pyramid.
 the base portion gradually tapered to a top end on each one of the four sides, the projections configured to open and expand compressed or partially opened growing medium or mulch fiber comprising wood and/or bark fiber;

Rusca teaches each rotating member having a surface including at least one wire wound around at least a portion of the surface (Figs 2-3, members 16-17), the at least one wire including a plurality of projections each having a base portion and four sides, the base portion gradually tapered to a top end on each one of the four sides, and at least some projections are pyramids having a triangular cross-section and a base which gradually narrows at a top of the pyramid (Fig 3, member 17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the fiber opener of Winch by using one wire with a plurality of projections, each has a base portion and four sides, the base portion gradually tapered to a top end on each one of the four sides, as taught by Rusca, in order to open the fiber easier and as the wire can change independently which can save the cost of changing the wire when they wore out. Thus, cleaning the tapered top end would be easier.
The combined fiber opener Winch-Rusca does not teach the adjacent rotating members capable of separating fibers as input fiber passes through the at least one pinch point so that a density of passing fiber is lowered by at least 85%, relative to a density of the input fiber.
Husky teaches a machine having the adjacent rotating members capable of separating fibers as input fiber passes through the at least one pinch point so that a 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the combined fiber opener Winch-Rusca by using the projections capable of engaging compressed or partially opened growing medium or mulch fiber and reducing the density to 85%, as taught by Husky, in order to reduce the weight and manufactured cost of the roller and product the loose mulch which is easier to treat.
Regarding claim 26, the combined fiber opener Winch-Rusca-Husky teaches all of the limitations of claim 26 and Rusca further teaches the at least one wire includes continuously running projections (figs 2-3, member 16-17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the structure of Winch, by using continuously running projections, as further taught by Rusca, in order to open the fiber easier and faster because the projections (i.e. teeth) continuously separate the fiber
Regarding claim 28, the combined fiber opener Winch-Rusca-Husky discloses a bale breaker located upstream of the rotating members, the bale breaker including one or more rotating beater members, the one or more beater members including a plurality of projections, the plurality of projections engaging the compressed growing medium or mulch fiber to separate a growing medium or mulch fiber into pieces of fiber (Winch, Fig. 2, member 21, col. 4, lines 30-40); and

Regarding claim 29, the modified structure Winch-Rusca-Husky teaches all of the limitations of claim 29 and Husky further teaches at least one of the rotating members and/or beater members (i.e. roller) has a rotational speed of at least about 250 rpm (col. 28, lines 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the roller speed of Winch by using the speed of Husky, in order to beat and tear the bale faster and therefore saving the cost of the production.
Regarding claim 30, the combined fiber opener Winch-Rusca-Husky is capable to use for the growing medium or mulch fiber comprises the wood and/or bark fiber dyed with natural and/or artificial pigments (the growing medium or mulch fiber does not belong to the structure as claim therefore it is considered at an intended used of the fiber opener. Thus, winch system is used for waster material, another kind of medium grown fiber).
Regarding claim 31, the combined fiber opener Winch-Rusca-Husky is capable to use for the compressed growing medium or mulch fiber which is supplied in a bale with a density of about 180 to about 480 kg/m3 (the growing medium or mulch fiber does not belong to the structure as claim therefore if is considered at an intended used of the fiber opener. Thus, winch system is used for waster material, another kind of medium grown fiber). 
Regarding claim 32, Winch teaches a method of lowering density of a compressed growing medium or mulch fiber comprising:
supplying compressed or partially opened growing medium or mulch fiber to a fiber opener including at least one set of adjacent rotating members, each rotating member including a plurality of projections, the projections configured to open and expand compressed or partially opened growing medium or mulch fiber comprising wood and/or bark fiber (Fig, 2, member 121, col. 4, lines 50-65); and
the adjacent rotating members being positioned relative to each other to provide at least one pinch point between the adjacent rotating members, the adjacent rotating members capable of separating fibers as input fiber passes through the at least one pinch point (col, 4, line 50-85),
engaging the compressed or partially opened growing medium or mulch fiber with at least some of the plurality of projections (col. 4, lines 50-85);
expanding and opening the growing medium or mulch fiber by passing the compressed or partially opened growing medium or mulch fiber through the at least one pinch point (col, 4, lines 50-85);
separating the compressed or partially opened growing medium or mulch fiber Into a plurality of strings of fiber in the at least one pinch point and discharging opened fiber (col. 4, lines 50-65).
Winch does not teach each rotating member having a surface including at least one wire wound around at least a portion of the surface, the wire including a plurality of projections having a base portion gradually tapered to a top end on each side of the 
the adjacent rotating members capable of separating fibers as input fiber passes through the at least one pinch point so that a density of passing fiber is lowered by at least 85%, relative to a density of the input fiber;
lowering the density of the growing medium or mulch fiber by at least 50-95%; and discharging opened fiber.
Rusca teaches a method of opening fiber having each rotating member having a surface including at least one wire wound around at least a portion of the surface, the wire including a plurality of projections having a base portion gradually tapered to a top end on each side of the projection (Figs 2-3, members 16-17).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add on the fiber opener of Winch by using one wire with a plurality of projections having a base portion gradually tapered to a top end on each side of the projection, as taught by Rusca, in order to open the fiber easier and as the wire can change independently which can save the cost of changing the wire when they wore out. Thus, cleaning the tapered top end would be easier.
The combined method Winch-Rusca does not teach the adjacent rotating members capable of separating fibers as input fiber passes through the at least one pinch point so that a density of passing fiber is lowered by at least 85%, relative to a density of the input fiber; lowering the density of the growing medium or mulch fiber by at least 50-85%.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the method of Winch by using a method which is capable of engaging compressed or partially opened growing medium or mulch fiber and reducing the density to 85%, as taught by Husky, in order to reduce the weight and manufactured cost of the roller and product the loose mulch which is easier to treat.
Regarding claims 33 and 40-41, the modified method Winch-Rusca-Husky teaches all of the limitations of claims 30 and 40-41 and Husky further suggests that the density of the opened fiber is about 12.8 kg/m3 to about 51.4 kg/m3 (col. 5, lines 40-85).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the modified method Winch-Anthony-Husky by expanding and use the opened fiber density range without undue experiment to achieve the needed for product. Further, applicant does not show the criticality of the range to achieve unexpected results relative to the prior art range; therefore a person of ordinary skill in the art would be experiment to reach another workable product or process by having the mulch is more compressing in the beginning or more loose at the end of the process.
Regarding claim 34, the modified method Winch-Rusca-Husky teaches all of the limitations of claim 34 and Husky further teaches the fiber of the compressed growing medium or mulch fiber is expanded in a ratio of at least 1:7,5 of unexpended to expanded fiber (col, 5, lines 60-85).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the method of Winch by using the ratio of Husky, in order to and product the loose mulch which is easier to treat.
Regarding claims 35-36, the modified method Winch-Rusca-Husky teaches all of the limitations of claims 35-36. However, the method does not explicitly teach the expand ratio is at least 1:10 of unexpanded to expanded fiber or a ratio of at least 1:12..5 of unexpanded to expanded fiber. However, Husky teaches the many expanding ratio such as 10-15 cubic feet down to 2-3 cubic feet (col. 5, lines 40-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to further modify the modified method Winch-Anthony-Husky by using the different ratio such as 1:10 or 1:12.5 as an obvious to try. Further, applicant does not show the criticality of the range to achieve unexpected results relative to the prior art range: therefore a person of ordinary skill in the art would be experiment to reach another workable product or process by having the mulch is more compressing in the beginning or more loose at the end of the process.
Regarding claim 37, the modified method Winch-Rusca-Husky discloses passing at least one bale of the compressed growing medium or mulch fiber through a bale breaker before supplying the growing medium or mulch fiber to the fiber opener; engaging the at least one bale with the plurality of projections; and creating 
Regarding claim 38, the modified method Winch-Rusca-Husky discloses supplying optional components including at least one of fertilizers), macronutrient(s), micronutrient(s), minerals), chemical binder(s), natural gum(s), and/or interlocking manmade fiber(s), soil, and/or seed to the opened fiber: and mixing the opened fiber (this is an optional step; therefore, it may not be as claimed; however, Winch discloses the mixing step in claim 8).
Regarding claim 39, the modified method Winch-Rusca-Husky discloses a step of passing the opened fiber through an additional set of rotating members to further open the fiber (Winch, Fig. 2, member 402).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winch et al. (4,300,287), R. A. Rusca et al. (2,893,064), and Husky (4,031,003) as applied to claim 22 above, and further in view of Morgner et al. (7,752,715).
Regarding claim 23, the modified structure Winch-Rusca-Husky teaches all of the limitation of claim 23 except a distance between the rotating members is adjustable.
Morgner teaches a structure capable for a compressed growing medium or mulch fiber opener comprising a distance between the rotating members is adjustable (col. 3, lines 45-50).
It would have been obvious to one of ordinary skill in the art before the effective tilling date of the claim invention to further modify the modified structure Winch-Anthony-Husky by using the adjustable member, as taught by Morgner, in order to use in different material requirement based in the fiber size.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winch et al. (4,300,287), R. A. Rusca et al. (2,893,064), and Husky (4,031,003) as applied to claim 22 above, and further in view of Anthony (6,815,454).
Regarding claim 24, the combined fiber opener Winch-Rusca-Husky teaches all of the limitations of claim 22 and Anthony teaches each rotating member has a width, wherein the at least one wire comprises at least six rows of wire with the plurality of projections per inch of the width (Fig, 4, member 27, col. 4, lines 58-82).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the combined fiber opener Winch-Rusca-Husky, by using at least 6 row of teeth, as further taught by Anthony, in order to open the fiber easier by increasing the population of teeth per inch.
Regarding claim 25, the combined fiber opener Winch-Rusca-Husky teaches all of the limitations of claim 22 and Anthony teaches the at least one wire includes at least three projections per inch of wire length (col. 4, lines 58-62).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim Invention to modify the combined fiber opener Winch-Rusca-Husky, by using at least 3 teeth per inch, as further taught by Anthony, in order to open the fiber easier by increasing the population of teeth per inch.
Response to Arguments
Applicant’s arguments, dated 09-30-2020, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.

Argument 1: applicant argues that the prior art does not teach the amended limitations. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the limitations have been addressed and analyzed above.
Argument 2: applicant argues that Anthony is a non-analogous art because Anthony teaches saw-teeth which are not the same or similar to applicant projection. However, applicant has not disclosed or clarify the specific of the invention projections as previously presented; therefore the argument is moot.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732